DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of August 11, 2022.  The rejections are stated below.  Claims 1-14 are pending and have been examined.

Response to Amendment/Arguments
2.	Applicant's arguments filed 8/11/2022 concerning 35 U.S.C. 103 have been considered and are persuasive so therefore the rejection has been withdrawn.  Based on Applicant’s amendment, the rejection of claims 1-14 under 35 U.S.C. 112 has been withdrawn. Applicant's arguments concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  The rejection follows the method established by the courts and resulting Examination guidelines by comparing the claims to those ideas which the courts have previously found as abstract.  In this, a determination of what claim elements fall under the abstract idea under Step 2A of the analysis.  
According to Applicant’s specification, the method receives a power objective for a DERs system that includes a plurality of assets. Each of the assets has an asset manager. A physical parameter related to the power objective is measured at a point of common coupling for the assets. The method selects one or more asset managers as an authority. The authority is configured to calculate a virtual price as a function of the measured physical parameter and the power objective. The virtual price is forwarded to one or more of the asset managers. (Page 2 lines 6-15).  Calculating a virtual price as a function of a measured physical parameter and a power objective does not improve the technology but improves business which renders the claim non-statutory.  Calculating a virtual price as a function of a measured physical parameter and a power objective is not limited to technology and does not solve a technical problem.  Similarly the present claims are directed towards generating calculating a virtual price as a function of a measured physical parameter and a power objective.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	 Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of calculating a virtual price as a function of physical parameter and a power objective without significantly more. 
4.	Claim 1 is directed to the abstract idea of determining, using one or more asset managers, the energy transactions between different assets which is grouped under “organizing human activity… commercial or legal interactions” [commercial or legal interactions (including sales activities or business relations) ] in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “method of optimizing an aggregated distributed energy resources … ("DERs system"), the method comprising: receiving a power objective for a … including a plurality of assets, each of the assets having an asset manager; measuring a physical parameter related to the power objective at a point of common coupling for the assets; setting one or more asset managers as an authority, wherein the authority is configured to calculate a virtual price as a function of the measured physical parameter and the power objective; and forwarding the virtual price to one or more of the asset managers, outputting power from the another one or more of the asset managers as a function of the virtual price.
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
5.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), because the claim does not include additional elements.	
6.	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), because the claim does not include additional elements therefore, the claim is not patent eligible.
The limitations of claim 2-13 further defines the abstract idea. 
The limitations of claim 14 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Therefore, the claims 1-14 are directed to an abstract and claims 1-14 are not patent-eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692